*411This was an application to be released from imprisonment under a commitment for a contempt before two justices of the peace.
The marshal returned that he held the prisoner in his custody by virtue of the following warrant of commitment:



To the Marshal of said Territory*
Whereas David Robinson of the City of Detroit, was brought before us, two justices of the peace, this day, by virtue of a warrant issued to the Marshall to that effect, for having committed an affray on tuesday the 5th inst.; And whereas the aforesaid David Robinson, when questioned by us concerning the aforesaid affray, refused to answer, and proceeded to abuse one of the said justices, by calling him a liar, a knave and a fool, and other improper and abusive language, and would not be examined by him, to the evil example of the spectators then present, and to the subversion of all law and good order.
These are therefore to command you, that you take into your custody the body of the said David Robinson, and him safely keep until he finds security, himself in the sum of five hundred dollars and his bondman in two hundred and fifty, to appear at the next supreme court to be holden for said Territory, to answer the said court touching the abuse aforesaid, and in the mean time to keep the peace towards all the good citizens of Said United States.
Given under our hands this seventh day of April at Detroit, A. D. 1808.
James May J. P. D. D.
Geo. McDougall J. P. D. D.”
May 2. On this day the case was heard, and the following decision given by Judge Woodward.